980 F.2d 737
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randy FISHER, Petitioner-Appellant,v.Manfred MAASS, Superintendent, Respondent-Appellee.
No. 92-35006.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1992.*Decided Nov. 27, 1992.

1
Before TANG, BRUNETTI and FERNANDEZ, Circuit Judges


2
ORDER**


3
Appellant Randy Fisher appeals the district court's denial of his habeas corpus petition.   In the petition, Fisher alleged that (1) his conviction was obtained by the use of evidence gained pursuant to an unconstitutional search and seizure;  (2) his conviction was obtained by the use of inadmissible and prejudicial evidence;  (3) his conviction was obtained by the use of inadmissible hearsay evidence;  and, (4) he was denied effective assistance of appellate counsel.


4
Appellant only pursued the ineffective assistance of counsel claim on this appeal.


5
Based on the reasoning in the relevant portions of the November 21, 1991 order issued by Judge Hogan, we affirm the order of the district court.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3